Consulting Service Agreement

 

China United Insurance Service, Inc., a CUIS with limited liability incorporated
under the laws of Delaware (“CUIS”); and

 

FU-CHANG LI, No 3 F/4 No. 19 Ln. 199 Sec. 3 Bade Rd., Songshang Dist., Taipei
City, TW (hereinafter referred to as “Supplier”).

 

Whereas, CUIS intends to obtain from Supplier and Supplier agrees to provide
CUIS services as described below during the term of this Agreement. The parties
hereby agree the terms and conditions of this Agreement as follows:

 

1.Term

 

The Agreement shall be effective on the date of November 1st, 2013 hereof and
shall continue thereafter for 12 months. This Agreement may be renewed by both
parties at the end of this Agreement by signing new agreement hereinafter.

 

2.Payment

 

CUIS agrees to pay Supplier the service fees at NT 150,000 monthly (total NT
1,800,000) based on the services provided by Supplier pursuant to this
Agreement. The payment of 50% of annual service fees (NT 1,800,000) shall be
made by CUIS within one month of the effective date of this Agreement, and the
other 50% shall be made within first week of the seventh month of the term of
this Agreement. The parties hereto agree that, the undisputed payment of service
fees hereunder shall be made by CUIS to the bank account owned by Supplier as
below.

 

Bank Account Number and Information

BANK:

ACCOUNT NAME:

ACCOUNT NUMBER:

 

3.Services

 

The Supplier shall provide the following services:

 

3.1Business plan requested by CUIS.    

3.2Assessment of potential investors, including but not limited to valuation,
credit assessment and eligibility assessment.    

3.3Assist CUIS to negotiate with potential investors about transactional
framework, as well as specific transactional conditions and seek to promote
cooperation between CUIS and potential investors to reach an agreement.

 



 

 

 

3.4Assist CUIS and investors to reach a formal investment contract and related
legal documents prerequisite listed.    

3.5Assist CUIS specifically promoted the work of any project (including, but not
limited to, the execution of a letter of intent, a formal agreement and other
relevant legal documents) until CUIS and/or a third party designated by CUIS
with the potential investors to complete the transaction.

 

4.Warranties and Confidentiality   

4.1The Supplier shall obey CUIS’s instructions with attentions as a bona fides
administrator, honesty and diligence, to execute and process all affairs.    

4.2The Supplier shall report the status of the transaction to CUIS and release
relevant operation reports and future plans of operations at the meetings held
by CUIS annually.    

4.3The Supplier agrees not to disclose to any third party any information it
receives from CUIS identified orally or in writing as a trade secret or
confidential or proprietary information of CUIS (hereinafter referred to as
“Confidential Information”) and other obligations as below:    

4.3.1The Supplier shall not reproduce copy, photograph or otherwise retain all
or part of the Confidential Information.    

4.3.2The Supplier hereto shall not use, employ or disclose any Confidential
Information received to any third party for any reason, whether orally, in
writing, by demonstration or otherwise.    

4.3.3The Supplier shall not use the Confidential Information for his own or any
third party’s benefits.    

4.3.4In the event that CUIS has confidentiality obligation to any confidential
information has been obtained or will be obtained from a third party , the
Supplier shall bear the obligation of confidentiality and shall strictly observe
the above articles.    

4.3.5The Supplier hereto agree that the confidentiality obligations provided in
this Article 4.3 hereof shall survive the termination of this Agreement.    

4.3.6If any violations of this article, CUIS may terminate this Agreement and
the Supplier shall also be responsible for all administrative, civil and
criminal liabilities.

 



 

 

 

5.Termination   

5.1CUIS may terminate this Agreement without cause by giving one month written
or oral notice to the Supplier and the termination of this Agreement shall
become effective accordingly.    

5.2If the Supplier materially breaches any of the terms and conditions of this
Agreement, CUIS may terminate this Agreement immediately and the Supplier shall
not be compensated by CUIS.    

5.3During the performance of this Agreement, the Supplier intentionally or
negligently causes any damage to CUIS, CUIS may terminate this Agreement or take
other sanctions and the Supplier shall be held liable to indemnify CUIS against
and from all losses arising there from.

 

6.Independent Contractor   

The parties agree that CUS and Supplier are independent contractors. In no event
shall Supplier act as the CUIS’s agent, representative, employee, partner, or
distributor, nor shall Supplier have any authority, express or implied, to
create any obligation or responsibility on behalf of CUIS.

 

7.Governing Law and Jurisdiction   

Any matters not specified in this Agreement, the relevant laws and regulations
of Republic of China shall be applicable. All disputes arising under or in
connection with this Agreement shall be submitted to and settled by the first
instance of the District Courts of Taipei, Taiwan, R.O.C.

 

8.Amendment

 

This Agreement can be amended only by written instrument signed by duly
authorized representatives of both parties.

 

9.Copies

 

This Agreement is made in two originals; one for each party.

 



 

 

 

IN WITNESS WHEREOF, the parties below, with full acknowledgement and consents to
the foregoing terms and conditions hereof, hereby agree to execute this
Agreement by their duly signed.

 

CUIS

_________________________

 

China United Insurance Service, Inc.

 

Name: Mao Yi-Hsiao

 

Title: President

 

SUPPLIER

_________________________

 

Name : FU-CHANG LI

 

Address: No. 19 Ln. 199 Sec. 3 Bade Rd., Songshang Dist., Taipei City, TW

 



 

